Case 3:20-cv-00682-MAB Document 19 Filed 01/27/21 Page 1 of 2 Page ID #2555




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTWYNETTE C. GOLLIDAY,                       )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:20-CV-00682-MAB
                                               )
 COMMISSIONER OF SOCIAL                        )
 SECURITY,                                     )
                                               )
                      Defendant.

                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that, pursuant to the Order entered on

January 27, 2021, by United States Magistrate Judge Mark A. Beatty (Doc. 18), the

Commissioner’s final decision denying Plaintiff’s application for social security disability

benefits is REVERSED and REMANDED to the Commissioner for rehearing and

reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. §405(g).

       Judgment is entered in favor of Plaintiff Antwynette C. Golliday and against

Defendant Commissioner of Social Security.



       DATED: January 27, 2021

                                          MARGARET M. ROBERTIE,
                                          Clerk of Court

                                          BY: /s/ Jennifer Jones
                                             Deputy Clerk




                                        Page 1 of 2
Case 3:20-cv-00682-MAB Document 19 Filed 01/27/21 Page 2 of 2 Page ID #2556




APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                 Page 2 of 2
